Exhibit 10.3

 

GEVITY HR, INC.

EXECUTIVE NONQUALIFIED STOCK OPTION AWARD

 

Date:                                           

 

Dear                                              :

 

Pursuant to the Terms and Conditions attached hereto and under the provisions of
the Company’s 2005 Equity Incentive Plan, you have been granted a Nonqualified
Stock Option (the “Option”) to purchase a number of shares of common stock (the
“Option Shares”) as outlined below.

 

Granted To: ___________________

Address:                                                                  

 

                                                                                 

Grant Date: ___________________

 

Number of Option Shares:                                           
      (subject to adjustment)

 

Exercise Price Per Share:                                           
        (subject to adjustment)

 

Latest Expiration Date:                                                        

 

The Option Shares shall become vested in accordance with the following Vesting
Schedule. All or a portion of the Option Shares may become vested on an earlier
date as provided in the attached Terms and Conditions. The Option ceases to vest
upon any Termination of Employment.

 

Vesting Schedule:

 

Option Period: The vested portion of the Option may be exercised on or before
the last day of employment and for up to 90 days following Termination of
Employment unless termination is for Cause or due to death or Disability, but no
later than the above Expiration Date. If Termination of Employment is due to
death or Disability, the vested portion of the Option may be exercised for up to
12 months after you cease to be an employee of the Company or any Subsidiary,
but no later than the above Expiration Date. If Termination of Employment is due
to Cause, the Option will expire immediately. See the attached Terms and
Conditions for other limitations that may apply to exercising the Option.

 

By my signature below, I hereby acknowledge receipt of the Option which has been
issued to me under the provisions, and subject to the conditions, of the 2005
Equity Incentive Plan. I further acknowledge receipt of a copy of the 2005
Equity Incentive Plan and agree to all of the terms and conditions of the Option
and the 2005 Equity Incentive Plan.

 

Signature: ________________________

Date: ________________________

 

Keep a copy of these materials for your records. Please sign the extra copy of
this award letter and return it to the Company Controller.

 

Note: If there are any discrepancies in the name or address shown above,

please make the appropriate corrections on this form.

 

 

 

TERMS AND CONDITIONS

TO THE

NONQUALIFIED STOCK OPTION AWARD

PURSUANT TO GEVITY HR, INC.

2005 EQUITY INCENTIVE PLAN

 

1.           Exercise of Option. Subject to the provisions of the Plan and the
Award which is made pursuant to the Gevity HR, Inc. 2005 Equity Incentive Plan
and subject also to these Terms and Conditions, which are incorporated in and
made a part of the attached Award:

 

(a)           the Option may be exercised with respect to all or any portion of
the Vested Option Shares at any time during the Option Period by the delivery to
the Company, at its principal place of business, of a written notice of exercise
in substantially the form attached hereto as Exhibit 1;

 

(b)          payment to the Company of the Exercise Price multiplied by the
number of Vested Option Shares being purchased (the “Purchase Price”) as
provided in Section 2; and

 

 

(c)

payment of any tax withholding liability pursuant to Section 4 below.

 

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, the Company shall cause to be issued a
certificate representing the Vested Option Shares purchased.

 

2.           Purchase Price. Payment of the Purchase Price for all Vested Option
Shares purchased pursuant to the exercise of an Option shall be made

 

 

(a)

in cash or certified check;

 

(b)    by delivery to the Company of a number of shares of Stock which have been
owned by the Optionee for at least six (6) months prior to the date of the
Option’s exercise having a fair market value, as determined under the Plan, on
the date of exercise either equal to the Purchase Price or in combination with
cash or a certified check to equal the Purchase Price;

 

(c)         to the extent permitted by Section 402 of the Sarbanes-Oxley Act of
2002, by receipt of the Purchase Price in cash from a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by the Optionee to the Committee of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised; or

 

 

(d)

or any combination of the foregoing.

 

3.           Vested Option Shares. The Option Shares shall become vested in the
manner provided in the Vesting Schedule attached hereto. Notwithstanding the
foregoing, in the event of the occurrence of any Change in Control (as defined
in Section 20 of these Terms and Conditions) following the Grant Date but prior
to the Optionee’s Termination of Employment, any previously unvested Option
Shares shall become immediately vested.

 

 

1

 

 

 

4.           Withholding. The Optionee must satisfy any federal, state and
local, if any, withholding taxes imposed by reason of the exercise of the Option
either by paying to the Company the full amount of the withholding obligation
(i) in cash, (ii) by electing, irrevocably and in writing in substantially the
form attached hereto as Exhibit 2 (a “Withholding Election”), to have the actual
number of shares of Stock issuable upon exercise reduced by the smallest number
of whole shares of Stock which, when multiplied by the Fair Market Value of the
Stock as of the date the Option is exercised, is sufficient to satisfy the
amount of the withholding tax; or (iii) by any combination of the above. The
Optionee may make a Withholding Election only if the following conditions are
met:

 

(a)    the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Withholding
Election; and

 

(b)         any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election.

 

5.           Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.

 

6.           Restriction on Transfer of Option and of Option Shares. Except as
otherwise expressly permitted by the Committee in writing, the Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

 

7.           Termination for Cause. In the event the Optionee’s service as an
employee of the Company is terminated for Cause, the Option shall terminate and
the Optionee shall thereby not be entitled to exercise the Option to acquire the
Option Shares. “Cause” for purposes of this Award shall mean (a) the conviction
of the Optionee of a felony under criminal laws or of a misdemeanor under
criminal laws involving fraud, embezzlement or theft; or (b) the determination
of the Board of Directors of the Company that the Optionee has become unable as
a result of alcohol or illegal drug use to carry out the responsibilities of his
employment.

 

 

8.

Changes in Capitalization.

 

(a)           Except as provided in Subsection (b) below, if the number of
shares of Stock shall be increased or decreased by reason of a subdivision or
combination of shares of Stock, the payment of an ordinary stock dividend in
shares of Stock or any other increase or decrease in the number of shares of
Stock outstanding effected without receipt of consideration by the Company, an
appropriate adjustment shall be made by the Committee, in a manner determined in
its sole discretion, in the number and kind of Option Shares and in the Exercise
Price.

 

 

2

 

 

 

(b)          In the event of a merger, consolidation, reorganization,
extraordinary dividend or other change in the corporate structure of the
Company, including a Change in Control, or tender offer for shares of Stock, the
Company shall provide for an appropriate adjustment to the Option or provide for
the substitution of a new option which adjustment or substitution shall be
consistent with the event requiring the adjustment or substitution; provided,
however, in the event the Company will not be the surviving entity as a result
of the event and the surviving entity does not agree to the adjustment or
substitution, the Committee may elect to terminate the Option Period as of the
date of the Change in Control in consideration of the payment to the Optionee of
the sum of the difference between the then Fair Market Value of the Stock and
the Exercise Price for each Option Share as to which the Option has not been
exercised as of the date of the Change in Control.

 

(c)           The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Option.

 

9.           Special Limitation on Exercise. No purported exercise of the Option
shall be effective without the approval of the Committee, which may be withheld
to the extent that the exercise, either individually or in the aggregate
together with the exercise of other previously exercised stock options and/or
offers and sales pursuant to any prior or contemplated offering of securities,
would, in the sole and absolute judgment of the Committee, require the filing of
a registration statement with the United States Securities and Exchange
Commission or with the securities commission of any state. If a registration
statement is not in effect under the Securities Act of 1933, or any applicable
state securities law with respect to shares of Stock purchasable or otherwise
deliverable under the Option, the Optionee (a) shall deliver to the Company,
prior to the exercise of the Option or as a condition to the delivery of Stock
pursuant to the exercise of an Option exercise, such information,
representations and warranties as the Company may reasonably request in order
for the Company to be able to satisfy itself that the Option Shares are being
acquired in accordance with the terms of an applicable exemption from the
securities registration requirements of applicable federal and state securities
laws and (b) shall agree that the shares of Stock so acquired will not be
disposed of except pursuant to an effective registration statement, unless the
Company shall have received an opinion of counsel that such disposition is
exempt from such requirement under the Securities Act of 1933 and any applicable
state securities law.

 

10.        Legend on Stock Certificates.  Certificates evidencing the Option
Shares, to the extent appropriate at the time, shall have noted conspicuously on
the certificates a legend intended to give all persons full notice of the
existence of the conditions, restrictions, rights and obligations set forth
herein and in the Plan.

 

11.        Governing Laws. This Award and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Florida; provided, however, the Option may not be exercised except in compliance
with exemptions available under applicable state securities laws of the state in
which the Optionee resides and/or any other applicable securities laws.

 

 

3

 

 

 

12.        Successors. This Award and the Terms and Conditions shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the Optionee and the Company.

 

13.        Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

14.        Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

15.        Entire Agreement. Subject to the terms and conditions of the Plan,
the Award and the Terms and Conditions express the entire understanding of the
parties with respect to the Option.

 

16.        Violation. Any transfer, pledge, sale, assignment, or hypothecation
of the Option or any portion thereof shall be a violation of the terms of the
Award or these Terms and Conditions and shall be void and without effect.

 

17.        Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.

 

18.        Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of the
Award and these Terms and Conditions, the party or parties who are thereby
aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.

 

19.        No Right to Continued Employment. Neither the establishment of the
Plan nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued service as an employee of the Company.

 

20.        Definition of Change in Control. For purposes of this Award, the term
“Change in Control” shall have the meaning ascribed to it or any similar term in
any change in control severance agreement in effect between the Optionee and the
Company (or any Affiliate) as of the date of determination or if no such
agreement is then in effect, such agreement most recently in effect between the
Optionee and the Company (or any Affiliate) in which such term was defined.

 

 

4

 

 

 

EXHIBIT 1

 

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

GEVITY HR, INC.

 

Name                                         

Address                                     

                                                    

Date                                           

Gevity HR, Inc.

600 301 Boulevard West

Bradenton, Florida 34205

Attn: Corporate Secretary

 

Re:

Exercise of Nonqualified Stock Option

 

Corporate Secretary:

 

Subject to acceptance hereof by Gevity HR, Inc. (the “Company”) pursuant to the
provisions of the Gevity HR, Inc. 2005 Equity Incentive Plan (the “Plan”) I
hereby give notice of my election to exercise options granted to me to purchase
__________ shares of common stock $.01 par value (“Common Stock”), of the
Company under the Nonqualified Stock Option award (the “Award”) dated as of
_________. The purchase shall take place as of ________, 200__ (the “Exercise
Date”).

 

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

 

o

by delivery of cash or a certified check for $___________ for the full purchase
price payable to the order of Gevity HR, Inc.

 

 

o

by delivery of cash or a certified check for $___________ representing a portion
of the purchase price with the balance to consist of shares of Common Stock that
I have owned for at least six months and that are represented by a stock
certificate I will surrender to the Company with my endorsement. If the number
of shares of Common Stock represented by such stock certificate exceed the
number to be applied against the purchase price, I understand that a new stock
certificate will be issued to me reflecting the excess number of shares.

 

 

o

by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.

 

 

o

by delivery of the purchase price by __________________, a broker, dealer or
other “creditor” as defined by Regulation T issued by the Board of Governors of
the

 

Exhibit 1 - Page 1

 

 

Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.

 

The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid on or before the Exercise
Date in the manner provided in the Withholding Election previously tendered or
to be tendered to the Company no later than the Exercise Date.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

 

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

 

Exhibit 1 - Page 2

 

 

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

 

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.

 

 

Very truly yours,

 

 

                                                         

AGREED TO AND ACCEPTED:

GEVITY HR, INC.

 

By:                                                           

 

Title:                                                       

 

Number of Shares Exercised:                                          

 

Number of Shares
Remaining:                                                                                              
Date:                                  

 

Exhibit 1 - Page 3

 

 

 

EXHIBIT 2

 

NOTICE OF WITHHOLDING ELECTION

GEVITY HR, INC. 2005 EQUITY INCENTIVE PLAN

 

TO:

Gevity HR, Inc.

 

 

Attn: Corporate Secretary

 

FROM:

                                                   

 

RE:

Withholding Election

 

 

This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

 

 

(1)

My correct name and social security number and my current address are set forth
at the end of this document.

 

 

(2)

I am (check one, whichever is applicable).

 

 

o

the original recipient of the Option.

 

 

o

the legal representative of the estate of the original recipient of the Option.

 

 

o

a legatee of the original recipient of the Option.

 

 

o

the legal guardian of the original recipient of the Option.

 

 

(3)

The Option pursuant to which this election relates was issued under the Gevity
HR, Inc. 2005 Equity Incentive Plan in the name of _____________________ for the
purchase of a total of __________ shares of Common Stock. This election relates
to _____________ shares of Common Stock issuable upon exercise of the Option
(the “Stock”), provided that the numbers set forth above shall be deemed changed
as appropriate to reflect the applicable Plan provisions.

 

 

(4)

In connection with any exercise of the Option with respect to Stock, I hereby
elect:

 

 

o

to have certain of the shares otherwise issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state, and local, if any, taxes arising from the
exercise.

 

 

o

to tender shares held by me for a period of at least six (6) months prior to the
exercise of the Option for the purpose of having the value of the shares applied
to pay such taxes.

 

The shares to be withheld or tendered, as the case may be, shall have, as of the
Tax Date applicable to the exercise, a fair market value equal to the minimum
statutory tax withholding requirement under federal, state and local law in
connection with the exercise.

 

Exhibit 2 - Page 1

 

 

 

 

(5)

This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.

 

 

(6)

I understand that this Withholding Election may not be revised, amended or
revoked by me.

 

 

(7)

The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election shall have the
meanings given to them in the Plan.

 

 

(8)

Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 

 

Dated:

____________________

 

 

____________________________________

 

Signature

 

 

 

 

____________________________________

 

Name (printed)

 

 

 

 

_____________________________________

 

Street Address

 

 

 

 

_____________________________________

 

City, State, Zip Code

 

 

 

 

 

Exhibit 2 - Page 2

 

 

 